Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to the RCE filed on 06/11/2021.
Claims 21, 23-27, 30, 32-34 and 36-37 are amended by the Applicants.
Claims 1-20, 22, 25 and 35 are cancelled by the Applicants.
Claims 21, 24, 26-34 and 37-42 are allowed.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered. 

Terminal Disclaimer
The terminal disclaimer filed on 07/09/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of USPN 8,887,148  has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Dian K. Pang [54,550] on 07/12/2021. Examiner’s amendment is necessitated to overcome the rejection and further clarify the claimed invention. 
In the claims:
Please cancel claim 23, 36 and amend claims 21 and 34 as follows.
21. (Currently Amended) A method comprising: 
establishing a wireless communication link between an analyte monitoring device and a computing device, the computing device comprising a processor and a memory having medical management software stored thereon; 
retrieving, by the processor of the computing device, an identifier of the analyte monitoring device, wherein the identifier comprises a serial number or name of the analyte monitoring device and/or a current software version being executed on the analyte monitoring device
associating the analyte monitoring device with a profile associated with the medical management software based on the retrieved identifier of the analyte monitoring device; and 
updating, by the processor of the computing device, the analyte monitoring device using the medical management software through the wireless communication link, wherein updating the analyte monitoring device comprises updating at least one setting of the analyte monitoring device. 

23. (Cancelled)

24. (Currently Amended) The method of claim 21 

34. (Currently Amended) A medical device system, comprising: 

a processor; and 
a memory having a medical management program stored thereon, the medical management program comprising a plurality of instructions that, when executed, cause the processor to: 
receive an identifier from the analyte monitoring device, wherein the identifier comprises a serial number or name of the analyte monitoring device and/or a current software version being executed on the analyte monitoring device;
associate the analyte monitoring device with a profile associated with the medical management software based on the identifier of the analyte monitoring device; and 
update the analyte monitoring device using the medical management software through the wireless communication link, wherein updating the analyte monitoring device comprises updating at least one setting of the analyte monitoring device.

36. (Cancelled)

37. (Currently Amended) The medical device of claim 34 
--END--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The invention generally relates to the field of medical devices which are configured for updates in response to various events including connection of a peripheral device to the medical device, a user initiated event, or based on received recommendations. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…retrieving, by the processor of the computing device, an identifier of the analyte monitoring device, wherein the identifier comprises a serial number or name of the analyte monitoring device and/or a current software version being executed on the analyte monitoring device associating the analyte monitoring device with a profile associated with the medical management software based on the retrieved identifier of the analyte monitoring device; and updating, by the processor of the computing device, the analyte monitoring device using the medical management software through the wireless communication link, wherein updating the analyte monitoring device comprises updating at least one setting of the analyte monitoring device” as recited in claim 21 and "…receive an identifier from the analyte monitoring device, wherein the identifier comprises a serial number or name of the analyte monitoring device and/or a current software version being executed on the analyte monitoring device; associate the analyte monitoring device with a profile associated with the medical management software based on the identifier of the analyte monitoring device; and  update the analyte monitoring device using the medical management software through the wireless communication link, wherein updating the analyte monitoring device comprises updating at least one setting of the analyte monitoring device" as recited in claim 34. The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
USPN 6363282 discloses a system and method for providing an automated software update to a programmer or equivalent device used in implantable medical device system is disclosed. The programmer comprises a remote instrument configuration database containing current instrument configuration information. The programmer user interface initiates an interface to a centralized globally accessible remote expert data center located at a distal location relative to the programmer. The remote expert data center includes an instrument configuration database containing configuration data for the programmer. The remote expert data center also includes a released software database containing software applications compatible with the programmer. Further, the remote expert data center contains a rule set database which identifies an approved software application for the programmer. A management component of the remote expert data center enables the transmission of the approved software application to the programmer.
USPN 6957102 discloses a system is described that comprises a medical device on which is installed a version of software and a software agent communicatively coupled to the medical device without regard to the version of software installed on the medical device. An example of the medical device includes a defibrillator. The software agent may reside in a personal digital 
USPN 6514460 discloses a glucose monitoring device suitable for use in total darkness or in limited light environment. The glucose monitoring device comprises a housing, which encloses the components of the device that determine the blood glucose level of a blood sample on a test strip. The exterior surface of the housing comprises a phosphorescent material. The portion of the test strip where the blood sample is to be applied can be illuminated by a light. The area of the glucose monitoring device where the test strip is inserted into the device can also be illuminated by a light. The display of the device, i.e., the area of the glucose monitoring device where the result is read, is also illuminated by a light. 
The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.


/Satish Rampuria/Primary Examiner, Art Unit 2193